BROWN, C.
This is an action by the administrator of James W. Reynolds, deceased, upon an accident insurance policy issued by defendant and payable to the estate of the intestate.
The substance of the pleading is as follows:
The petition alleged in substance that plaintiff had been duly appointed the administrator of the estate of James W. Reynolds, deceased; that the defendant was a corporation organized under the laws of the State of Maryland and engaged in the business of insurance; .that on the 27th day of November, 1909, the defendant issued and delivered to James W. Reynolds of Chicago, Illinois, a policy of accident insurance by the terms of which it agreed to pay the estate of said James W. Reynolds the sum of ten thousand dollars in case of death by bodily injuries effected directly, independently and exclusively of all other causes, through external, violent and accidental means; that said policy provided for the payment of an additional sum in case of renewal; *90that on account of two annual renewals an additional sum of one thousand dollars was payable, SO' that the total amount due on account of the alleged death of James W. Eeynolds was eleven thousand dollars; that said Jamos W. Eeynolds paid all the premiums called for by said policy and performed all the duties incumbent upon him under said policy; that the death of said James W. Eeynolds occurred on the l'9ith day of September, 1911, and resulted solely fromi bodily injuries effected directly, independently and exclusively of all other causes through external, violent and accidental means, to-wit: from a gunshot wound inflicted upon him on the day of his death; that defendant was duly notified of said death and furnished plaintiff blanks upon which to make formal proofs of said death, and plaintiff did furnish said proofs as required by said policy.
The answer of defendant contained a general denial and a plea that the policy sued upon, together with the renewal thereof, did expressly provide that suicide, sane or insane, was not covered thereby, and that the death of James "W. Eeynolds was suicidal within the meaning of said policy; that at the time said policy was issued and delivered to said James W. Eeynolds, the latter was a citizen and resident of Chicago, Illinois, and that said policy and renewal was issued to and delivered to James W. Eeynolds in said -city of Chicago from the office of defendant in said city and by an agent of defendant in said city, as a part of defendant’s business in said city; and that at the time said policy was so issued to said James W. Eeynolds the latter represent-, ed that he was- residing in said city of Chicago, and by the said policy and the said renewals said James W. Eeynolds did warrant that such statement was true.
The reply of plaintiff was a general denial.
There was judgment for- plaintiff for $11,780, the full amount claimed, from which this appeal is taken.
The evidence shows that James W. Eeynolds was thirty-two years old when he died and had never been *91married. HRs father, Hon. George D1. Reynolds, with his mother, sister and brother resided together in St. Lonis, Missouri; the deceased frequently visited them. He was a young man with college training, good health, of good character in all respects, and fond of athletic-sports, of music and of his family. He was “a mild crank” with firearms, a member of a pistol club, and one of his exercises in that respect was to throw his pistol in the air so that it would turn over twice, and catch and discharge it as it came down. He entered the service of the Harbison Walker Refractories Company of Pittsburg as salesman in December, 1906, and was with them until his death. He had been rapidly advanced. He first worked from Pittsburg, then went to Chicago, where he had charge of a large district, and a short time before his death .was returned to Pitts-burg with a salary of $500 per month. His duties required him to spend- a portion of his time in Chicago. He had accumulated considerable property, and was not in debt. His disposition was pleasant. On Monday, September 18, 1911, he was at the office of Harbison Walker Company, where he discussed the business of the company and told the manager that on the following day he expected to go to Aliquippa, a small town about fifteen miles from the city, to visit Jones & Laughlin, a plant located at that place, for the purpose of getting a contract from it.
The deceased was acquainted at the Fort Pitt Hotel in Pittsburg. They kept what they called a city account with him; that is to say, he frequently came in for lunch and sometimes had a room, all of which was charged to him and the accounts were' rendered in due course. The deposition of Mr. Stewart, a clerk at the hotel, was taken twice by the defendant. The first time he testified that the register containing the entries for September 19, 1911, had been destroyed. In the last deposition, taken after the first trial (there were two trials), he stated that it had been found, and produced a page purporting to contain such entries, and testified *92in connection with it that the deceased, with whom he was acquainted, but whom he did not recognize by name at the time, came to the hotel at about half past seven o’clock on the morning- of that day and asked him,for a well lighted room on one of the upper floors. No such room was vacant, and he was assigned to room number 129 on the first floor above the lobby, with the understanding that he would be transferred as soon as such a room as he desired should be vacated. He registered the name J. C. Howard and went to his room, having with him a black grip. This witness saw no more of him. The next day before noon the housekeeper reported that she could not get in Room 129 and thought there was somebody in it. The room was opened and the bathroom door was found to be locked. The pins were removed from the hinges by the house engineer. On entering it, the dead body of Mr. Reynolds was found on the floor, half reclining against the wall at the south end next the bedroom, and between the bathroom door and the bathtub. The bathroom was small. Directly opposite the door leading to the bedroom and against the north wall, was the washstand. Above it was a glass shelf about five inches wide and two feet long, on which sat the mirror. On the right of the washstand and against the north wall, was the radiator, to its left was a commode, and to the left of the commode along the west wall, extended the bathtub. There was much blood on the floor and on the bathtub. A Colt automatic pistol of the model of 1907 lay in the washbowl, the magazine of which contained five loaded shells, while two had been exploded. A bullet was imbedded in the bathroom door about five and a half feet from the floor. There was a bullet mark on the wooden ceiling above the bathtub, which a witness described as a mere spat, and a bullet lay in the bathtub. The wounds upon the body were a bullet hole in the back of the head near the base of the skull; another in the lower part of the forehead between' the eyes; another in the flesh of the cheek near the articulation of the lower jaw, which passed through *93the flesh, and a bullet hole through the collar. On the wound of the cheek were powder mark and burn, a considerable burn, ' and there were powder marks on the collar. There were no burns or powder marks whatever either on the wound in the front or hack of the head. On the table in the bedroom was an open satchel having nothing in it except papers and pamphlets such as were used in describing the products of the Harhison Walker Company and intended to be used in obtaining orders. The hole in the back of his head was small and clean cut, while that in the forehead was large, and about it the bone was splintered and shattered and the skin torn.
The defendant took in Pittsburg and filed in the cause the deposition of Mr. John P. Black, Deputy Coroner of Allegheny County, Pennsylvania, who viewed the body for the purpose of ascertaining the cause of the death. In answer to the request of defendant’s counsel to describe the wounds he said, without objection, with reference to the one in the head: “It entered, as I thought, from the rear, about the base of the skull, and came out almost directly between the eyes and forehead. Q’. Are you able to state, Mr. Black, by what means those wounds were caused? A. By a revolver. Q. Were they bullet wounds? A. Yes, sir. Q1. How do you know that? A. I could not say positively, but think from the appearance they were. . . . Q. And regarding the wound in the back of the head and in the front of the forehead, was that, in your opinion, caused by one or more than one bullet wound? A. One.” This witness was also particularly examined by defendant’s counsel about powder marks as follows: £ £ Q. What was the general appearance of the wound on the cheek and about the collar? A. There were powder marks, if that is what you mean. Q;. If there were powder marks about the wound, what was the appearance of those marks with regard to their color and size? A. They were black and there was a bum. Q. What about the size of the mark? A. You mean the bullet hole or the powder marks? Q. I mean the powder marks that you *94have spoken of. A. If I recall rightly* they were quite extensive, largest around the hole — I suppose a half-an inch or more, scattered. Also powder marks on the collar. ’ ’
Evidence to which specific objection was made by defendant will be noted in the opinion.
The defendant asked an instruction in the nature of a demurrer to the evidence, which was refused, and thereupon the court gave for plaintiff a single instruction, which, omitting formal matters not in issue here and upon which no question is made, directed them to find for the plaintiff if they should find from the evidence “that the death of said James W. Reynolds directly resulted from bodily injuries, effected directly, independently and exclusively of all other causes, through external, violent and áccidental means, to-wit, from a gunshot wound accidently inflicted in and upon the head of the said James W. Reynolds on said 19th day of September, 1911.”
For the defendant the court gave the following instructions :
. “1. The court instructs the jury that by the policy sued upon herein the defendant did not agree to pay anything to the plaintiff in case of the death of James W. Reynolds unless said death should be caused by accidental means.
“The court therefore instructs the jury that if you believe and find from the evidence that the death of James W. Reynolds was caused by a gunshot wound inflicted upon himself by said James W. Reynolds deliberately then and in that case the court instructs the jury that the said death of James W. Reynolds was not. accidental and your verdict must be for the defendant.
“2. The court instructs the jury that the policy of insurance sued on herein provides that no recovery can be had for the death of the insured unless such death be caused by accidental means. Therefore the court instructs the jury that, the plaintiff cannot, under any *95circumstances, recover in this case unless you believe and find from the evidence that the death of -1 ames W. Reynolds was caused by accidental means. And the court further instructs the jury that the burden of proof is upon the plaintiff to establish by a preponderance or greater weight of the evidence that the death of James W. Reynolds was due to accidental means.
“3. The court instructs the jury that the policy sued on herein is a policy of accident insurance and that the indemnity mentioned therein in case of death is only payable in case the death of the assured is caused by accidental means. And the court instructs the jury that plaintiff is not entitled to recover anything on account of the death of James W. Reynolds unless you believe and find from the evidence that the said death was effected by accidental means.
“And the court instructs the jury the burden of proof is upon the plaintiff to establish by a preponderance or greater weight of the evidence that the said death of James W. Reynolds was effected by accidental means.
“4. The court instructs the jury that the policy sued on herein is a policy of accident insurance and that the indemnity therein in case of death is only payable in case the death of the assured is caused by accidental means. And the court instructs the jury that plaintiff is not entitled to recover anything on account of the death of James W. Reynolds unless you believe and find from the evidence that the said death was effected by accidental means.
“And the court instructs the jury that if you believe and find from the evidence that on or about the 19th of September, 193.1, James W. Reynolds intentionally shot himself twice with the intention of producing his death, then and in that case his death was not accidental.
“5-. The court instructs the jury that the plaintiff cannot recover in this case unless you find that he has proven by a' preponderance of the testimony that the *96death of James W. Reynolds was accidental. And in this connection the court instructs the jury that if you find the testimony is evenly balanced or does not preponderate in favor of plaintiff as to said issue, then your verdict must be for defendant.”
And refused the following: “The court instructs the jury that in arriving at a verdict in this case, you cannot resort to guess, conjecture or speculation, but must be controlled by the greater weight of the evidence as to the matter and all the circumstances of the death of the deceased, James W. Reynolds.”
I. The sole question going to the merits of this case is' whether the plaintiff’s intestate died from the effect of a gunshot wound inflicted accidentally or whether the same wound was inflicted by himself voluntarily for the purpose of producing the injury. The question of sanity or insanity is not involved, because the presumption is that every person is sane until the contrary is shown by evidence; and here there is no evidence, either direct or circumstantial, that he was insane. The judgment appealed from hangs upon the simple question whether the insured came to his death by accident or suicide. If he inflicted the fatal wound purposely, it was suicide.
No legal proposition is more firmly established than that where the act which caused the death may be either accidental or suicidal the burden is upon the insurer to establish the fact of suicide by a preponderance of the evidence, for the presumption arising from the love of life, which is created for its. preservation, is, like every natural law, always within the contemplation of the courts. It follows, as is stated by Mr. Bacon in his work on Life and Accident Insurance (4 Ed.), sec. 438, that: “When circumstantial evidence, only, is relied on, the defense fails unless the circumstances exclude with reasonable certainty any hypothesis of death by accident, or by the act of another.” [Boynton v. Assurance Society, 105 La. 202; Shotliff v. Modern Woodmen, 100 Mo. App. 138; Norman v. United Com*97mercial Travelers, 163 Mo. App. 175; Almond v. Modern Woodmen, 133 Mo. App. 382; Claver v. Woodmen of the World, 152 Mo. App. 155; Hnnt v. Ancient Order of Pyramids, 105 Mo. App. 41; Home Benefit Assn. v. Sargent, 142 U. S. 691; South. Atlantic Life Ins. Co. v. Hurt’s Admx., 79 S. E. (Va.) 401; Life Ins. Co. v. Koegel, 104 Va. 619 ; Pagel v. Casualty Co., 158 Wis. 278; Huestis v. Ins. Co., 155 N. W. (Minn.) 643; Kornig v. Indemnity Co., 102 Minn. 31; Jenkin v. Life Ins. Co., 131 Cal. 121; Insurance Co. v. Nitterhouse, 11 Ind. App. 155; Insurance Co. v. Milward, 68 L. R. A. 285.]
These eases, and many others to which our attention has been directed, amply sustain the doctrine stated in the proposition we have quoted from Mr. Bacon’s excellent book. In the Kornig ease, supra, the court states it more fully as follows: “Where the defense of suicide is asserted against'.an action by a beneficiary on an insurance policy (a) the burden of proving that ■ the deceased committed suicide is upon the defendant; (b) the presumption is against suicide; (c) if the known facts are consistent with the theory of natural or accidental death, the presumption which the law raises from the ordinary motives and principles of human conduct requires a finding against suicide; (d) when circumstantial evidence is relied on, the defendant must establish facts which excludé any reasonable hypothesis of natural or accidental death,”
It is a doctrine that appeals to every just and reasonable mind. It does not relieve the plaintiff from the burden of proving accidental death ¡by a preponderance of evidence as a condition of recovery, but requires that when he has put in evidence circumstances which prove that the death was either accidental or suicidal, the unreasonableness of the theory of suicide must receive due consideration in weighing it against the more reasonable and natural theory of accident.
In this case the evidence is purely circumstantial. As a foundation for the' consideration of the physical facts attending the death of the insured it has been *98shown beyond any attempt at controversy that he was only thirty-two years old; that the position to which he was entitled by birth and family was exceptionally good; that his education was liberal; that during the six years covered by his business activities he had been so successful that at the time of his death he was earning $500' per month; that his relations with his family were affectionate; that his habits were unquestioned and that he was fond of music and sports. In the latter respect he was described by Judge Holtcamp as being “a mild crank with firearms.” His personality, circumstances and disposition all suggest satisfaction with life and ambition to test his future.
In reasoning from this foundation it is impossible and would probably be improper to exclude from our minds all the results of our own experience and observation, upon which our intelligence is largely developed. It was from this class of knowledge that Breaux, J., said in the Boynton case, supra: “The freaks of a gun when not carefully handled are sometimes wonderful.” The first circumstances connected with the death of Mr. Reynolds was his appearance at the Fort Pitt Hotel early on the morning of September 19', 1911. This was a day on which he said at the office of his employer that he expected to go to Aliquippa to make a sale. At the hotel, where he was acquainted to the extent, at least, of having a running account in which accommodations furnished him were charged, he asked for a well lighted room on an upper floor. No such room was vacant, and he was given a room on the first floor, which had been converted from a parlor, with the promise that he would be changed to one more suitable as soon as it should be vacant. His manner was cheerful and his request does not appear to have struck the clerk as unusual or unnatural. He registered as J. C. Howard, and was sent to the room, and was never afterward seen alive. That he registered under an assumed name is suggested as a circumstance indicative of an intention to kill himself. We fail to see any connection between *99these two acts. He certainly could not have done so for the purpose of concealing his identity in the hotel, where he was well known. A more natural and quite innocent explanation is suggested by the fact that he had nothing with him, hut the printed literature which it was natural he should desire to study in preparation for his trip to Jones & Laughlin at Aliquippa, for which he needed light, and the conjecture that he did not desire to be disturbed by anyone, and particularly by those with whom he had the business appointment, until he was prepared to go to them as he had arranged. The composition and structure of refractories is of great interest to those who build and line furnaces, and involves scientific questions of much importance. That he should require light for this kind of work is much more readily apparent than that he should require it, to shoot himself with his own pistol. He could not have desired to conceal his identity after death, for he was well known in the house and his bag contained ample means' of identification in the literature of his employers, who, with Mr. Thompson, his lawyer, were in fact notified immediately after the discovery of the body. If suicide is to be proved we must go to the body itself and the place where it was' found for the evidence.
There were two wounds, one in the cheek, evidently made from! the front; this was superficial and there was absolutely no evidence that it was sufficient to cause death, or even insensibility, but its effect, with the explosion at his ear, must have been stunning. That the weapon which inflicted it was close was evident from the burn on the skin and the marks: of unconsumed powder at the wound and on the collar. That it indicates an attempt to kill himself is absurd. That, if the wounds were voluntarily inflicted, it was the first, is evident from the fact that the other and necessarily fatal wound passed through his head near the medial line from 'the base of his skull to his forehead between his eyes. It does not need the testimony of experts to show that this was fatal, and that with its inflict’ *100ion his volition and ability to shoot ceased. The first wound is shown by its powder burns to have been made with the weapon close to the face. Neither at the entry or exit of the other was any evidence of heat or unburned explosive. It was, therefore, made while the weapon was at a considerable distance. The evidence, we think, indicates conclusively, that it entered the back of his head. If this he true, is it possible that he could have held the weapon in his hand at the time it was discharged and far enough away to avoid burning or marks of powder? Should the direction of this wound as all the evidence states it be a mistake, and had he held the pistol in his own hand and discharged it against his forehead, it does not seem possible that the same effects of fire and powder would not have been visible there as they were visible upon his cheek and collar.
A question similar to this was in the Pagel case, supra: When the body was found an automatic pistol was lying five or six inches from the right hand. There was, a bullet hole in the left temple. The court said: “Now, if he desired to take his own life, the idea suggests itself to me that it would have been more probable and more' in keeping with the intent to suicide, while he had his revolver in his right hand, to place it at his right temple in-case he formed the intent to have the bullet enter his head near the temple, than it would-be to throw his right arm forward, up and around so as to reach his left' temple, as it would be the most natural to use the means to accomplish the act with the least resistance; and while it may be argued that it is unusual for a person who is familiar with the use of firearms to suffer an accident of this kind, yet perhaps his familiarity and acquaintance with the use of the gun induced his negligence.” While in that case the court drew a natural inference from the physical facts, it was yet possible that he might be wrong. In this case it seems impossible that the deceased could have voluntarily inflicted the wound which caused his death.
*101If it were not inflicted voluntarily, but by accident and without intention, tbe defense of suicide necessarily fails, and it is unnecessary to indulge in speculation as to bow it was done. That firearms are treacherous and dangerous and that playing with them is liable to result unexpectedly is proverbial. That Mr. Reynolds habitually made a play thing of his gun is well established in this evidence. His pride in his skill in handling. it is evident. One .of his. practices in this, respect was tq throw it into the air with such a movement that it would turn over, twice, and to catch and. discharge it as it came down. Of course such skill could not be acquired otherwise than by frequent, practice, and the proper toss could not be attained without the destruction of expensive ammunition. On going into his room it is one of the most natural things in the world that he should desire to retire to the bathroom. He took off his coat, hung it over the back of á chair and entered that resort, bolting the door behind him as is the instinctive habit of most people. In arranging his clothing for such an occasion it was necessary if he carried his gun in his pocket, to remove it, so that it would not fall upon the floor. I think most people who have carried a gun will readily recognize this movement. While he held it in his hand it was perfectly natural that his seclusion from timid spectators suggested that it would be a good time and place to practice a favorite exercise and that he should toss it in the air and catch it as it came down. The evidence shows that it was very easy on the trigger, and the slighest mistake, so that his thumb or finger would come in contact with it in its fall, would necessarily discharge it in the direction in which it happened to be pointed. This inference, fully justified by the evidence, would account for the wound in the cheek, which cannot be explained on any theory of voluntary action. Upon the occurrence of the shock caused by the explosion and wound every inference of deliberate or voluntary action ceases, and instinct must take its place. If he threw it from him and it came *102down heavily and squarely upon its butt, the momentum of the movable trigger in its effort to continue its fall, would by a simple law of gravity discharge it, for it was fully cocked by its first explosion. The corner of a shelf or any other obstruction which might touch the trigger in its flight might have the same effect. It is needless to speculate, there are so many ways in which a loaded and cocked pistol might be discharged while pursuing its own erratic course. The inferences which we have suggested have the merit of being a possible solution, while the theory of suicide seems impossible. The court properly refused the demurrer to the evidence.

instruction

II. The defendant assails the instruction given by the court for plaintiff because it “gives the jury a roving commission to find that the death of James W. i^y110^ was accidental, without requiring a finding of any facts which it is claimed constituted accident; and also in that it ignores a substantial defense, to-wit, that of suicide, sane or insane.” This instruction told the jury directly and without circumlocution that if they believed from the evidence that the death of Reynolds resulted from a gunshot wound accidentally inflicted in and on his head independently and exclusively of all other causes they should find for the plaintiff. This was the theory on which the pleadings were framed and the case tried. That the insured died from the gunshot wound in his head was the admitted fact which constituted the common foundation of the pleadings on both sides. There was no suggestion of insanity in the case, or issue of suicide while insane. It was, as we have said, submitted on the theory of accident or suicide by both parties, and whatever might have been the verdict neither had the right to complain of his own error.

Conjecture,

III. The defendant complains of the refusal of its instruction by which it asked that the jury be told that in arriving at their verdict they “could not resort to guess, conjecture or speculation.” This instruction seems to have been founded *103largely upon regard for the sound of the- words used rather than their sense, and is objectionable upon that ground. The case rested entirely upon circumstantial evidence; that is to say, the ultimate facts must be found by the jury by putting or joining together all the relative circumstances' before them. Such bringing, together, :as well as the result obtained, constitute the primary definition .of the word conjecture, as is plainly indicated-by its etymology, while one of the definitions of the word speculation, which we find in the International Dictionary, is “the faculty, act, process, or product of intellectual examination or research, especially reasoning taking the form of prolonged and systematic analysis.” The jury should not be discouraged in these respects.
The jury were plainly told that .“the burden of proof is upon the plaintiff to establish by a preponderance or greater weight of evidence that the said death of James W. Reynolds was effected by accidental means.” This would seem to be a sufficient caution as to the source to which they must look for facts in arriving at a verdict. If further direction or caution was desired it should have been framed in language not calculated to mislead them.

Evidence,

IV. The defendant took the deposition of Mr. Black, the Deputy Coroner of Allegheny County, Pennsylvania, in which, in answer to its questions, he stated in detail the position and apparent direction of the wound upon the body, and that the flesh wound upon the cheek was not sufficient to produce death, while the wound in the head was. It filed this deposition in the case, but did not read it. It was read by plaintiff without objection to any of the details so proved. That the wound in the head .as so described was sufficient to cause death is not only evident to the court uninstructed by expert opinion, but the fact that it did was really the foundation of the case made by both parties. Objection was made by defendant to proof of all these same facts, in substantially *104the same form, by Mr. Samson, the undertaker. We do not think this constituted reversable error for the following reasons: (1) It was invited by defendant, in taking, and permitting, without objection, the reading of its deposition of Mr. Black covering these details, and (2) the matters'.objected to were specific facts and not matters ■ of mere opinion.

gg**

V. The defendant objected to proof that a violent fall might discharge the pistol, on the specific ground that there was no evidence of such fall. Neither was there any evidence that the pistol was held in the hand of the insured and discharged by pulling the trigger, which is a necessary element in the proof of suicide. It is, however, a matter of common knowledge that a pistol like the one here described could be so discharged, but it is not, perhaps, a matter of common knowledge that a similar weapon could be discharged by a violent fall, and must.be proved as a part of the issue in determining in which of these two ways it was discharged.. The' discharge is admitted, and it is for the jury to determine how it might occur and evidence tending to assist them in that inquiry was admissible.

Religious of Deceased,

VI. The mother of the insured was permitted to testify that he was a believer in God, a member of the Episcopal Church and active in its Sunday school work. We do not think that there -was error in this. [State v. Elliott, 45 Iowa, 486; Hill v. State, 64 Miss. 431; Goodall v. State, 1 Ore. 333; People v. Chin Mook Sow, 31 Cal. 597.] We think the same rule should apply as in case of dying declarations. Where they are admitted on the principle that the person who makes them knows that he stands upon the brink of mortál dissolution and believes that he is about- to enter a phase of existence in which he will enjoy the rewards flowing from his good deeds and suffer the punishment incurred by his evil ones, would *105necessarily be impressed with the determination that the last act of his mortal existence should not add to the record of his sins. The principle must apply with equal force to one who is tempted to make the very act of his dissolution a crime. If it is proper in such cases to prove the disbelief in a dispenser of future rewards and punishments, it follows that such belief is an issue competent to be proved.
We see no reversable error in the record, and the judgment of the circuit court is affirmed. Bailey, G., concurs.
PER CURIAM. — The 'foregoing opinion of BrowN, C., is adopted as the opinion of the Court in Banc.
Graves, G. J., and Walker,- Blair and Williams, JJ., concur; Bond, Baris and Woodson> JJ., dissent.